DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is noted that independent claims 1,6, and 20 require that “the first layer is separated from the second layer only by the communication pore(s)”.  The specification as originally filed discloses a device having first and second layers with respective first and channels therein and that said channels have communication pores formed between the first and second channels.  The specification as originally 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is noted that independent claims 1,6, and 20 require that “the first layer is separated from the second layer only by the communication pore(s)”. A pore is an opening in material, i.e. it is a lack of material, and it is unclear how two material layers can be separated by only an opening.  In other words the pore must be formed in some material and cannot separate a first and second layer without being formed in some third intervening layer of material. If a pore is formed in either the first and second layer 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0340631) in view of Pant et al. (US 2015/0377861) and further in view of Vacanti et al. (US 8,357,528)

Regarding claim 1 Wang discloses a microfluidic system (See Wang Abstract)
comprising:

b.    a second layer above or below the first layer the second layer comprising a second channel therein, the second channel comprising:  i.    a first full-width region and a second full-width region ii.    a first branch point at an end of the first full-width region, second branch point at an end of a second full-width region iv.    a crossover region which the second channel passes over or under the first channel, the crossover region comprising the branch channels but not the full-width regions.(See Wang Fig. 10 wherein there is a second layer above the first layer having first and second full width regions which are connected by respective branch points to branch channels which form crossover regions of the first layer.)
c.    a communication pore forming a vertical anastomosis between the first channel and the second channel in the crossover region. (See Wang Fig. 5 wherein there are pores which form vertical anastomosis between the first channel and second channel in the crossover region.)

Wang discloses that the channels are designed to mimic microvessels and may come in a variety of forms but does not specifically disclose a node between the two branch points wherein branch channels are disposed separately between the first branch point and the node and between the node and the second branch point and wherein the branch channels recombine at each branch point at the node.

Pant et al. discloses a multilayered microfluidic device for growing cells wherein a medium carrying channel layer comprises a first full-width region and a second full-width region a first branch 

It would have been obvious to one of ordinary skill in the art at the time of filling to provide branch channels and nodes in the second channel network of Wang because such channel configurations are known in the art to be utilized in microfluidic devices to deliver materials to cells as is required by Wang and such channel configurations are known to allow accurate and in vivo like flow of fluids to cells to allow more accurate study thereof as would be desirable in the device of Wang.

Furthermore assuming arguendo with respect to the shape of the branch channels, nodes, and crossover region it is noted that such a modification would have required a mere change in shape which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

In regards to the first layer and second layer being separated only by the communication pore Vacanti et al. discloses a microfluidic device comprising first and second channels formed in respective layers and wherein a communication pores connects the channels at crossover regions so that materials may transfer therebetween and said communication pore is formed in a wall of a channel such that the 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide communication pores in a wall of a channel such that two layers forming said channels are only separated by said pore as is described by Vacanti et al. in the device of Wang because such an approach is known to allow communication between overlapping flow channels as is required by Wang and such an approach is a known improvement over providing a separate membrane between layers and allows a reduction in fabrication complexity as would be desirable in the device of Wang.

Regarding claim 2 modified Wang discloses all the claim limitations as set forth above as well as the device wherein the communication pore (130) is configured to prevent a gel from passing from the first channel (110) into the second channel (210). (See Wang [0026] and [0034] wherein the pores have a diameter and allow a flow rate of medium there though which prevents a gel from passing from the first channel into the second channel.)
Furthermore it is noted that such a modification would have required a mere change in size of the pores which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Furthermore it is noted that such a modification would have required a mere change in size of the channels which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Regarding claim 4 modified Wang discloses all the claim limitations as set forth above as well as the device wherein the communication pore (130) is configured to provide for a flow of a liquid medium from the second channel (210) to the first channel (110). (See Wang [0028] wherein the pores are configured to provide a flow of medium from the second channel to the first channel.)

Regarding claim 5 modified Wang discloses all the claim limitations as set forth above as well as the device wherein the branch channels (225) are narrower than the full-width regions (212) of the second channel (210). (See Pant [0056]-[0058 wherein the branch channels are narrower than full-width regions.)
.  

Claims  and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0340631) and further in view of Vacanti et al. (US 8,357,528).

Regarding claim 6 Wang discloses a microfluidic system (See Abstract) comprising:
a.    a firs layer comprising a first channel configured to house cells; (See Wang Fig. 6 and 10 wherein a first channel in a first layer houses cells in tissue chambers.)
b.    a second layer comprising a second channel (210) which crosses the first channel (110) at a crossover region (120); and (See Wang Figs. 4, 9, and 10 wherein a second channel in a second layer crosses the first channel at a crossover region.)
c.    a communication pore at the crossover region the pore fluidly connecting the first channel to the second channel via an anastomosis such that the first channel is configured to receive a fluid medium from the second channel. (See Wang Fig. 5, 10 and [0034] wherein a communication pore is formed at the crossover region to allow medium to flow from the second channel to the first channel and the cells therein via an anastomosis.)


It would have been obvious to one of ordinary skill in the art at the time of filing to provide communication pores in a wall of a channel such that two layers forming said channels are only separated by said pore as is described by Vacanti et al. in the device of Wang because such an approach is known to allow communication between overlapping flow channels as is required by Wang and such an approach is a known improvement over providing a separate membrane between layers and allows a reduction in fabrication complexity as would be desirable in the device of Wang.

Regarding claim 9 Wang discloses all the claim limitations as set forth above as well as the device wherein the first channel (110) is a cell-containing channel which comprises a tissue chamber (112). (See Wang Fig. 6 wherein the cell containing channel comprises a tissue chamber 622)

Regarding claim 10 Wang discloses all the claim limitations as set forth above as well as the device wherein the tissue chamber (112) is fluidly connected to another tissue chamber (112). (See Wang Fig. 6 wherein multiple tissue chambers 622 are connected by channels 604)

Regarding claim 11 Wang discloses all the claim limitations as set forth above as well as the device wherein the system (100) comprises multiple cell-containing channels, and wherein each cell-
Furthermore it is noted that the types of cells contained within the device are considered materials worked on by the device which do not define structural elements which differentiate the claimed invention from the cited prior art as the cited prior art is fully capable of housing such cells. See MPEP 2115.

Regarding claims 12 and 13 Wang discloses all the claim limitations as set forth above as well and it is noted that the types of cells contained within the device are considered materials worked on by the device which do not define structural elements which differentiate the claimed invention from the cited prior art as the cited prior art is fully capable of housing such cells. See MPEP 2115.

Regarding claim 14 Wang discloses all the claim limitations as set forth above and it is noted that the device is fully capable of utilizing cells and having them undergo angiogenesis and such limitations are directed to intended uses and materials worked upon which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114 and 2115.

Regarding claim 15 Wang discloses all the claim limitations as set forth above as well as the device wherein the second channel (210) is fluidly and operatively connected to a pump. (See Wang Fig. 1 and [0026] wherein the second channel is fluidically and operatively connected to a pump via the inlet.)

Regarding claim 16 Wang discloses all the claim limitations as set forth above as well as the device wherein flow of the fluid medium in the second channel (210) is pressure-driven. (See Wang Fig. 

Regarding claim 17 Wang discloses all the claim limitations as set forth above and it is noted that the device is fully capable of being used such that fluid medium is delivered from the second channel (210) to generate an interstitial flow through the first channel and such limitations are directed to intended uses and materials worked upon which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114 and 2115.

Regarding claim 18 Wang discloses all the claim limitations as set forth above as well as the device, wherein the first channel (110) comprises a loading port for loading cells into the first channel (110). (See Wang Claim 11 wherein the first channel, i.e. cell channel, may comprise a port which may be utilized to load cells therein, i.e. it is a loading port.)

Regarding claim 19 Wang discloses all the claim limitations as set forth above and it is noted that the device is fully capable of being used such that fluid medium is supplied through the second channel under a stable pressure drop from an inlet to an outlet and such limitations are directed to intended uses and materials worked upon which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114 and 2115.

Regarding claim 20 Wang discloses a  microfluidic system (100) for forming a perfused capillary network, (See Wang Abstract) said system comprising:
a.    a first layer (105) comprising a plurality of cell channels embedded therein, each cell channel having a plurality of tissue chambers (112) disposed along said cell channel, the tissue chamber (112) 

b.    a second layer (205) comprising a plurality of medium channels embedded therein, the medium channels being aligned in parallel with each other, wherein the second layer (205) is bonded to the first layer (105) such that the medium channels are perpendicular to the cell channels; and(See Wang Figs. 7,9, and 10 wherein a second layer comprises a plurality of medium channels embedded therein the channels are aligned parallel to one another and the second layer is bonded to the first layer such that the second channels are perpendicular to the cell channels.)

c.    a plurality of communication pores (130), each communication pore (130) being disposed at each intersection of the medium channels and the cell channels such that the communication pore (130) fluidly connects the medium channel to the cell channel such that cells in the tissue chambers (112) receive media from the medium channel. (See Wang Fig. 5, 10 and [0034] wherein  communication pores are formed at the intersection to the medium and cell channels to allow medium to flow from the medium channel to the cell channel and the cells therein via an anastomosis.)



wherein media is delivered from the medium channels to the cell channels via the communication pores (130) to generate interstitial flow across the tissue chambers. (See Wang Fig. 5 and [0034])

In regards to the first layer and second layer being separated only by the communication pores Vacanti et al. discloses a microfluidic device comprising first and second channels formed in respective layers and wherein a communication pores connects the channels at crossover regions so that materials may transfer therebetween and said communication pore is formed in a wall of a channel such that the only separation between the layers is by the communication pore. (See Vacanti Figs. 3-4 Col. 3 Lines 22-60, Col. 7 Lines10-25 and Col. 13 Lines 38-62)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide communication pores in a wall of a channel such that two layers forming said channels are only separated by said pore as is described by Vacanti et al. in the device of Wang because such an approach is known to allow communication between overlapping flow channels as is required by Wang and such an approach is a known improvement over providing a separate membrane between layers and allows a reduction in fabrication complexity as would be desirable in the device of Wang.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799